  Case 3:21-cv-00376-JPG Document 8 Filed 04/28/21 Page 1 of 1 Page ID #27




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CLARENCE D. JOHNSON, JR.,

               Plaintiff,

        v.                                                   Case No. 21-cv-376-JPG

 SALVATION ARMY, RUSSELL MOORE, CDC
 GOV COVID-19, VICE PRESIDENT KAMALA
 HARRIS, ANGELA BYERS, JOE BIDEN,
 TRUMP, PRESIDENT OBAMA, and QUEEN
 ELIZABETH,

               Defendants.

                                        JUDGMENT

       This matter having come before the Court and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed without

prejudice.

DATED: April 28, 2021

                                           MARGARET M. ROBERTIE, Clerk of Court

                                           s/ Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
